EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vijay Kumar on 9 November 2021.

The application has been amended as follows: 
Claim 1, lines 9-10:
“plurality of air gas between the castable slab and the foundation; 
a forced cooling system configured to i) dissipate heat from the air gaps between the one or more beams and ii) force a fluid through at least one of the air gaps; and
a controller operably coupled to the forced cooling system and configured to regulate an amount of the fluid forced through the at least one of the air gaps.”

Cancel claim 2

Claim 3, line 2:
“…system comprises a fan, the fan configured to push air into the at least one of the plurality…”

Claim 4, line 2:
“…system comprises a vacuum configured to pull air through the
Claim 5, line 2:
“…system comprises a pump configured to pump a liquid through the at least one of the…”

Claim 6, line 2
“…system comprises a nozzle positioned at an opening of the at least one of the plurality of…”

Claim 7, lines 3-5:
“The coke oven of claim 1, further comprising:
a sensor positioned in the at least one of the plurality of air gaps and configured to measure a property of a beam,
wherein the controller is configured to receive the property of the beam 

Claim 16, line 2:
“…the forced cooling system is configured to force the fluid through an air gap of the first layer of air…”

Claim 18, lines 5-7:
“isolating the oven body from the foundation; 
a forced cooling system positioned adjacent the beams and configured to i) dissipate heat from an area between adjacent ones of the beams and ii) force a fluid through the area; and
a controller operably coupled to the forced cooling system and configured to regulate an amount of the fluid forced through the area.”

Claim 22, lines 5-12:
“a first beam between the castable slab and the foundation and extending 
a second beam between the castable slab and the foundation and extending 
a forced cooling system configured to dissipate heat from the air gap by directing fluid toward the air gap; and
a controller operably coupled to the forced cooling system and configured to regulate an amount of the fluid directed toward the air gap.”

Claim 24, line 1:
“The coke oven of claim 23, wherein:”

Reasons for Allowance
Claims 1, 3-18 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed forced cooling system and controller coupled thereto, which is configured to regulate an amount of fluid that is forced through an air gap between beams.
Thompson (US 4,287,024), cited in the previous office action, is considered to be the closest prior art, and includes many similar structural features as claimed, including an oven chamber 16, a 34, a foundation 38, and beams 36 between the castable slab and the foundation and forming air gaps 40 (see Figs. 4 & 5). Heat from the oven chamber is dissipated by the air gaps (see col. 5, lines 8-14). Thompson does not disclose a forced cooling system; rather, passage of air is passive (see col. 5, lines 1-14).
Forced cooling of coke ovens in general is known: see Pivot (WO 02/062922). Pivot discloses forced air-cooling of tubular part(s) of coke oven uprights (see Abstract; claim 1).
The prior art does not disclose or suggest the control feature as instantly claimed, which is considered to define a patentable invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Renee Robinson/Primary Examiner, Art Unit 1772